Citation Nr: 0945074	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1982.  He had various periods of active duty for training 
(ACDUTRA).  In April 2000, the Veteran was ordered to full-
time Army National guard duty effective May 1, 2000.  He was 
placed on the Temporary Disability Retired List in April 
2004.  In July 2005, the Veteran's retirement due to physical 
disability was declared permanent.  

This matter is before the Board of Veterans' Appeals 
following Board remands in August 2008 and June 2009.  The 
case was originally on appeal from a June 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required before further 
adjudication of this issue.  The Board issued a remand in 
June 2009 for a medical nexus opinion regarding the etiology 
of the Veteran's hepatitis C.  The requested July 2009 
opinion does not clarify the issue of etiology.  The VA 
examiner stated that he could not determine the time of onset 
without resorting to mere speculation.  The examiner 
concluded that the issue could likely be resolved by 
obtaining records from the American Red Cross Blood Services.  

During a January 2009 VA examination, the Veteran stated that 
he gave blood at some point in the early 1990s, and the 
American Red Cross informed him that he was a carrier of 
hepatitis C.  Although the Veteran stated that the diagnosis 
by the American Red Cross occurred outside of active military 
service, the Veteran served on active duty prior to donating 
blood, from August 1979 to July 1982.  On remand, the RO 
should request records from the American Red Cross, as the 
records could contain information regarding the date of onset 
of hepatitis C.    

The record clearly shows that the Veteran is a chronic 
carrier of hepatitis C, although he is asymptomatic.  In a 
May 2002 private treatment record, there is a notation that 
the Veteran was positive for the hepatitis C antibody.  The 
results of blood tests carried out for the January 2009 VA 
examination confirmed that the Veteran is a chronic carrier 
of Hepatitis C.  

The Veteran has denied participating in several of the high-
risk activities listed in VBA letter 211B (98-110) November 
30, 1998.  During the March 2005 VA examination, the Veteran 
specifically denied a history of intravenous drug use, high-
risk sexual activity, hemodialysis, blood transfusions, 
cocaine use, or body piercing.  However, the Board finds that 
on remand, the RO should request further information from the 
Veteran regarding his participation in high-risk activities 
prior to the early 1990s.  Specifically, the RO should ask 
the Veteran to state whether he could have had accidental 
exposure while a health care worker or any kind of 
percutaneous exposure, such as tattoos, acupuncture, shared 
toothbrushes, or shared razor blades.  See VBA letter 211B 
(98-110) November 30, 1998.  

Last, the Board notes that the record contains a March 2004 
letter the Veteran wrote to his Congressional representative 
in which he requested assistance in his VA and Social 
Security Administration (SSA) appeals.  On remand, the RO 
should make efforts to obtain SSA records pertinent to any 
medical disability claim filed by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
further information regarding his 
participation in activities which would 
have exposed him to the hepatitis C virus 
prior to the early 1990s, including 
accidental exposure while a health care 
worker and various kinds of percutaneous 
exposure such as tattoos, acupuncture with 
non-sterile needles, and shared 
toothbrushes or razor blades.  See VBA 
letter 211B (98-110) November 30, 1998.  

2.  Contact the American Red Cross and 
request any information on record 
pertaining to the Veteran.  Specifically, 
the RO should request all records 
pertaining to the Veteran's attempt to 
donate blood in the early 1990s.  All 
efforts should be documented and 
associated with the claims file.  If they 
are unavailable, the RO should notify the 
Veteran in compliance with 38 C.F.R. 
§ 3.159(e) (2009).     

3.  Obtain records pertaining to the 
Veteran's Social Security Administration 
disability claim.  All attempts to obtain 
these records should be documented and 
associated with the claims file.  If they 
are unavailable, the RO should notify the 
Veteran in compliance with 38 C.F.R. 
§ 3.159(e) (2009).    

4.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
hepatitis C should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


